DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 10-20 in the reply filed on 05/12/21 is acknowledged; therefore, the prior Election/Restrictions is maintained.

Response to Arguments
Applicant’s arguments, filed 09/14/21, with respect to the rejected claim(s) have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 12, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2010/0017684 A1) and further in view of Burger et al (US 2011/0225350 A1).  

Claim 10: Yang teaches a method comprising: determining hard errors for an unsuccessful decoding of codeword bits read from an array of NAND memory cells via a low-density parity check (LDPC) decoder (e.g. [0021]-[0022]), each of the NAND memory cells storing two or more bits of data; and changing a log likelihood ratio (LLR) mapping of the codeword bits input to the LDPC decoder to decode the codeword bits based on the hard error regions (e.g. [0030], [0033]).
Not explicitly taught by Yang is finding hard error regions using a single level cell (SLC) reading of the NAND memory cells. However, the technique of using SLC (e.g. location of bits) to find hard errors was known in the art, before the effective filing date of the claimed invention, as disclosed by Burger et al (e.g. [0222]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Yang et al with the one taught by Burger et al in order “improve the decoding performance” (e.g. [0009] – Burger et al).

As per claim 17, the claimed features are rejected similarly to claim 10 above. Also, Yang teaches a memory cells (e.g. [0003]), read channel (e.g. item 705, fig. 7) and a processor (e.g. item 710). 

Claim12: Yang and Burger et al teach the method of claim 10, wherein the hard errors are due to a threshold voltage of the NAND memory cells being significantly asymmetric due to 

Claim 18: Yang and Burger et al teach the system of claim 17, wherein the LLR mapping is further changed based on a BER of the channel (e.g. [0030], [0033] – Yang et al).

Claim 20: Yang and Burger et al teach the system of claim 17, wherein the LLR mapping is only changed for bits which are in the hard error regions (e.g. [0030], [0033] – Yang et al).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yang and Burger et al as applied to claim 10 above, and further in view of Letunovskiy et al (US 2014/0129898 A1).
Claim 13: Yang and Yang and Burger et al teach the method of claim 10, further comprising estimating bit error rate (BER) for the hard errors (e.g. [0011], [0013], [0123] – Burger et al) but fail to teach estimating BER for a read channel used to read the NAND memory cells.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Letunovskiy et al (e.g. [0030]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Letunovskiy et al to more-practically evaluate error rate characteristics of the read channel (e.g. [0002] – Letunovskiy) in the teaching of Yang and Burger et al

Allowable Subject Matter
Claims 11, 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/19/2021